Title: [Diary entry: 15 February 1788]
From: Washington, George
To: 

Friday 15. Thermometer at 36 in the Morning—34 at Noon and 32 at Night. Cloudy with the Wind at No. Et. all day during which it snowed twice fast but not enough fell to cover the ground. At Night it began to rain, and continued to do so quite through it. Let out a Fox (which had been taken alive some days ago) and after chasing it an hour lost it. The Marquis de Chappedelaine & Mr. Ingraham returned to Alexandria after Dinner.